Citation Nr: 1616783	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-35 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected degenerative disk disease of the cervical spine.  

2. Entitlement to service connection for diverticulosis, also claimed as irritable colon syndrome.  

3. Entitlement to service connection for a right metatarsophalangeal joint arthritis or residuals of right great toe / great toenail injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to October 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for diverticulosis/ irritable colon syndrome and right great toenail injury, and from a November 2011 RO decision which denied service connection for sleep apnea.  

The Board has herein recharacterized a claim on appeal as one for right metatarsophalangeal joint arthritis or residuals of right great toe / right great toenail injury, to better reflect current findings and the scope of the disability claimed over the course of claim.  

By a signed March 2010 submission the Veteran withdrew his request for an RO hearing, and instead requested an informal hearing conference before a Decision Review Officer.  That conference was conducted in March 2010.  

The Board previously remanded the claim in May 2014 to afford the Veteran the opportunity of a requested Board hearing.  However, the Veteran failed to appear for that hearing, and the appealed claims accordingly return to the Board for further review.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The RO in March 2011 made a formal finding of unavailability of service treatment records for the interval from February 3, 1978, to December 31, 1985, despite appropriate query to the NPRC.  The Veteran was notified this by a letter in March 2011.  When a veteran's records have been destroyed, the VA has an obligation to search for alternative records which support the veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Additional development is herein undertaken by this remand.  The Board finds that all three appealed issues require additional development prior to their by the Board, as discussed below.  

Obstructive Sleep Apnea

The Veteran submitted October 2012 letters from his wife and from a friend, both asserting personal knowledge of his sleep patterns dating from service, including apparent interrupted breathing.  

The Veteran was afforded a VA examination in June 2013 addressing his sleep apnea.  The examiner reviewed the record and noted that there was no history of treatment for obstructive sleep apnea in service.  The Veteran expressed a belief that he suffered from loud snoring, as related by colleagues.  The examiner reviewed a March 2009 sleep study revealing mild sleep apnea, but with "significantly low saturations which would actually bump him to the moderate sleep apnea range."  The Veteran also had associated daytime hypersomnolence.  The examiner opined that it was not at least as likely as not that the Veteran's obstructive sleep apnea was incurred in service based on the absence of records of service treatment for obstructive sleep apnea.  

In an October 2013 addendum, the VA examiner also opined that the Veteran's sleep apnea was not at least as likely as not related to his cervical spine degenerative disk disease.  The examiner explained that while obstructive sleep apnea was a complex disorder, it was not typically related to cervical spine conditions and was more likely related to "obesity and/or to craniofacial and upper airway abnormalities."  The examiner noted that the Veteran's BMI put him in the overweight/obese category.  

Unfortunately, the June 2013 VA examiner failed to address the October 2012 lay statements of the Veteran's wife and a friend which inform of apparent signs of sleep apnea present in service and continuing up to the present time.  Hence, the Board believes that a further examination is required, by a different examiner, to address sleep apnea with due consideration of these October 2012 letters potentially supporting symptoms of sleep apnea in service.  

Diverticulosis / Irritable Colon Syndrome

A VA colonoscopy performed in November 2003 revealed a small polyp in the ascending colon, but otherwise showed normal-appearing mucosa, without evidence of masses, colitis, diverticula, or other lesions in the cecum, ascending colon, transverse colon, descending colon, and sigmoid colon.   However, the Veteran underwent a VA abdominal CT scan in January 2004, based on symptoms of intermittent bloating-type pain in the area of the left kidney.  The scan revealed sigmoid diverticulosis without signs of diverticulitis.  It is thus possible that diverticula seen on abdominal CT scan in January 2004 were missed on colonoscopy in November 2003.

Upon an April 2004 VA gastrointestinal examination, the Veteran reported a current left middle abdominal quadrant pain occurring mainly when seated, which felt like pressure and which radiated to the left groin   and had done so intermittently for a year.  He also reported bright red blood in his stool.  The examiner noted the prior finding of diverticulosis, and assessed that his abdominal pain with radiation to the groin was likely caused by the Veteran's diverticulosis.  

The Veteran in a submission dated in June 2010 contended that that service treatment records document chronic abdominal pain and discomfort in the left lower side beginning in November 1998, with symptoms including "constipation/diarrhea, bloating, gas, and changing in stool."  The Veteran noted that service treatment records documented left lower abdominal pain complaints in March 1998, August 1998, December 1998, and May 1999.  He reported undergoing several examinations over a long period at the Greenville outpatient clinic and the VA Medical Center (VAMC) in Columbia, South Carolina, before his condition was diagnosed as diverticulosis in 2003.  He added that his VA physician had told him that the pain in his left lower abdomen was due to diverticulosis.  

The Veteran was afforded another VA examination in May 2010.  He then reported that he had a history of abdominal pains for which he went to sick call on a number of occasions in service, and that on some occasions this is accompanied by reflux symptoms with substernal burning and epigastric discomfort.  The examiner noted that the Veteran underwent scans and these showed diverticulosis of the colon.  The examiner further recounted the Veteran's self-report as it coincides with service records as follows:

He states that his symptoms of reflux and abdominal discomfort with the bowel changes have been present since the mid-1990s, and symptomatology of this nature is documented in the C-file. 

Unfortunately, the examiner failed to provide an etiology opinion for the Veteran's claimed diverticulosis.  

Service records present a more complicated picture, since the Veteran underwent a left inguinal hernia repair in February 1999, and both prior and subsequent service records reflect left groin area pain, while other treatment records from the same period shortly prior to service separation reflect persistent pain involving the left groin and left lower quadrant, and potentially reflect a different condition.  Following the hernia repair, assessments in service were generally of post-surgical scar pain or neuropathy.  The Veteran has reported symptoms including pain since service, but again these may be due to more than one condition.  He is already service connected for his left inguinal hernia.  

A further VA examination is warranted to provide opinions addressing any diverticulosis or irritable colon syndrome present during the claim period and its etiology as related to service.  


Right Metatarsophalangeal Joint Arthritis or Residuals of Right Great Toe / Great Toenail Injury

A March 1985 service treatment record documents the Veteran's injury to multiple toenails playing ball, with the right great toenail turning black, but with new nail growing to replace it.  An x-ray revealed no fracture.  The toenail was followed-up, but ultimately service treatment records do not reflect any ongoing disability from this injury.  Periodic and separation examinations in service do not document any disability involving the right great toe or the right first metatarsophalangeal joint.  

In his February 2009 notice of disagreement the Veteran informed that his injury in service in 1984 did not heel completely.  He added that he nonetheless remained very active in sports in service and was a "very active jogger."  He reported that he complained of right great toe pain to a VA clinic in 2002, and later in 2002 he was fitted with a shoe insert for his symptomatic right foot.  

Following service separation, the first record of treatment for the right great toe is in January 2001, when the Veteran sought care following a fall at home when he reportedly injured his back and right foot.  The Veteran expressed reported pain in the right great toenail with standing or walking, but the examiner found tenderness over the frontal aspect of the right first metatarsophalangeal area.  The examiner also noted some apparent fungal thickening and discoloration of the right great toenail.  

At a January 2002 VA primary care visit, the Veteran complained of pain and a burning sensation on the ball of his right great toe following injuring the right foot two months prior.  He also then reported that he jogs a lot.  The treating physician assigned an initial diagnosis of musculoskeletal pain, and ordered x-rays.

VA x-rays of the right foot in January 2002 revealed minimal osteophyte formation at the head of the first metatarsal.  No other osteoarthritis was observed.  There was no fracture, and joint spaces were maintained.  

The Veteran received private care beginning in February 2002 with a custom shoe insert for his symptomatic right foot first metatarsal arthritis.  

The record contains a May 2010 opinion by the VA physician who treated him in January 2002, that the Veteran's "current condition with right big toe is more likely than not related to his injury while playing ball in the Navy."  The physician provided no rationale for this conclusion.

In a submission dated in June 2010, the Veteran reported that he injured his "right great toe/right foot" playing ball in 1984.  He added that at a VA outpatient clinic in 2001 he had complained of pain becoming more frequent and severe, and that in 2002 VA had referred him to a foot care provider where he was fitted with an orthopedic shoe insert to help relieve pain and discomfort.    

The Veteran was afforded a VA examination in May 2009 which noted the Veteran's history of injury to the right great toenail in service in the mid-1980s with the toenail turning black, but with x-rays then negative for fracture.  The examiner noted the Veteran's current reports of intermittent burning pain at the right first metatarsophalangeal joint.  Records reviewed were noted to include an x-ray in December 2008 showing mild hallux valgus deformity with slight spurring of the first metatarsal head.  The Veteran was noted to have received a shoe insert for treatment.  The examiner opined that it was not at least as likely as not that the Veteran's current right great toe condition was caused by or the result of the Veteran's injury in service, because the record appeared to reflect that the in-service injury mostly involved the great toenail, and that injury was early in the Veteran's service without a record of subsequent injury or subsequent difficulties with the great toe in service.  

Unfortunately, the May 2009 examiner failed to note the Veteran's VA treatment in 2002 for his right great toe with arthritis found by x-rays at that time.  This was over six years earlier than the December 2008 record noted by the May 2009 examiner, and only a little over two years following service separation.  While the Board believes the May 2010 opinion by a treating VA physician was inadequate due to absence of rationale, the May 2009 opinion is considered non-probative due to its reliance on a materially inaccurate history of the Veteran's arthritis as documented by medical records.  

The inadequacy of the past examination and past medical opinions necessitates a new examination addressing the great toe disability claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Obtain any additional pertinent records, including any additional records of treatment for his lower gastrointestinal symptoms from the Greenville outpatient clinic prior to diagnosis of diverticulosis in 2003, with the Veteran's authorization and assistance, as appropriate.

2. Thereafter, the RO or AMC should arrange for the Veteran to undergo an examination by a physician who has not previously examined the Veteran with sufficient expertise to determine the nature and etiology of any sleep apnea present at any time during the pendency of the claim.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner must consider the October 2012 lay statements by the Veteran's wife and a friend, supporting the presence of symptoms in service and following service, which are potentially supportive of sleep apnea continuing from service.  

The examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that he Veteran's sleep apnea developed in service or is otherwise related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she must explain why.  

3. The RO or AMC should arrange for the Veteran to undergo an examination by a physician who has not previously examined the Veteran with sufficient expertise to determine the nature and etiology of any diverticulosis or irritable colon syndrome present at any time during the pendency of the claim.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should note prior examination findings, including past colonoscopies, abdominal scans, and examination reports April 2004 and May 2010.  The examiner should also note the Veteran's history of both a left inguinal hernial surgically treated in service, and of left lower quadrant pain and other gastrointestinal symptoms.  

For any diverticulosis or irritable colon syndrome present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that the condition developed in service or is otherwise related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she must explain why.  

4. The RO or AMC should arrange for the Veteran to undergo an examination by a physician who has not previously examined the Veteran with sufficient expertise to determine the nature and etiology of any right metatarsophalangeal joint arthritis or residuals of right great toe / great toenail injury present at any time during the pendency of the claim.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner must consider VA medical findings from 2001 and 2002, including January 2002 x-rays showing degenerative joint disease of the right first metatarsophalangeal joint.  

For any right metatarsophalangeal joint arthritis or residuals of right great toe / great toenail injury present at any time during the pendency of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that the condition developed in service or is otherwise related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she must explain why.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.
 
6. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




